UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4715



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TROY GILLIAM,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (2:05-cr-00031-FL)


Submitted:   March 29, 2007                 Decided:   April 3, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Vidalia Patterson, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Christine
Witcover Dean, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Troy Gilliam appeals his jury conviction and fifty-seven

month sentence for being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924. Gilliam asserts there

was insufficient evidence to support his conviction.               We affirm.

           To determine if there was sufficient evidence to support

a conviction, this Court considers whether taking the evidence in

the light most favorable to the Government, substantial evidence

supports the jury’s verdict. United States v. Wills, 346 F.3d 476,

495 (4th Cir. 2003).       Substantial evidence is defined as “that

evidence   which   ‘a   reasonable    finder   of   fact   could    accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilty beyond a reasonable doubt.’”          United States v. Newsome, 322

F.3d 328, 333 (4th Cir. 2003) (quoting United States v. Burgos, 94

F.3d 849, 862-63 (4th Cir. 1996) (en banc)).           We review both the

direct and circumstantial evidence and permit “the [G]overnment the

benefit of all reasonable inferences from the facts proven to those

sought to be established.”       United States v. Tresvant, 677 F.2d

1018, 1021 (4th Cir. 1982).

           Gilliam maintains that without his alleged statement,

there is not sufficient evidence to establish his possession of the

gun found in the car in which he was a passenger.           Gilliam further

asserts that the officers who reported that Gilliam admitted the




                                     - 2 -
gun was his were not credible because their reports could not be

corroborated.

              Possession      may    be   actual    or     constructive.           United

States v. Rusher, 966 F.2d 868, 878 (4th Cir. 1992).                     “A person has

constructive possession of a narcotic if he knows of its presence

and has the power to exercise dominion and control over it.”

United States v. Schocket, 753 F.2d 336, 340 (4th Cir. 1985).

Possession      “may    be    established      by    direct       or   circumstantial

evidence.”      Id.; United States v. Wright, 991 F.2d 1182, 1187 (4th

Cir. 1993).     The gun in question was found where Gilliam was seated

in the car.      He therefore had the power to exercise dominion and

control over it.             The Government relied on Gilliam’s alleged

statement identifying the gun as his to establish possession.                          An

attack on witness credibility is not reviewable on appeal.                         United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                       The jury

found   the    officer’s      testimony     credible       and    convicted     Gilliam

accordingly.      We find, viewing all of the evidence in the light

most    favorable      to    the    Government,     that    there      was   sufficient

evidence for the jury to convict Gilliam.

              Accordingly, we affirm Gilliam’s conviction and sentence.

We   dispense    with       oral    argument   because      the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                          - 3 -
        AFFIRMED




- 4 -